Exhibit 10.9

 

ASSIGNMENT AND ASSUMPTION OF
REAL ESTATE PURCHASE AND SALE AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION OF REAL ESTATE PURCHASE AND SALE AGREEMENT (this
“Assignment”) is entered into as of the 29th day of September, 2011, between
GRAND PEAKS PROPERTIES, INC., a Colorado corporation (“Assignor”), and BEHRINGER
HARVARD MARGATE, LLC, a Delaware limited liability company(“Assignee”).

 

Recitals

 

A.            Assignor has entered into that certain Real Estate Purchase and
Sale Agreement dated as of June 6, 2011, as amended by a First Amendment to Real
Estate Purchase and Sale Agreement dated as of July 21, 2011, and a Second
Amendment to Real Estate Purchase and Sale Agreement dated as of July 28, 2011
(collectively, the “Purchase Agreement”), with Advenir@Margate, LLC, a Florida
limited liability company (“Seller”), relating to the purchase and sale of the
Advenir at the Lakes of Margate Apartments in Margate, Florida.

 

B.            Assignor desires to assign to Assignee all rights of Assignor
under the Purchase Agreement, and Assignee desires to accept such assignment and
to assume all of Assignor’s duties and obligations arising under the Purchase
Agreement.

 

Assignment

 

NOW, THEREFORE, for good and valuable consideration received by them, the
receipt and sufficiency of which are hereby acknowledged, Assignor and Assignee
covenant and agree as follows:

 

1.             Assignment.  Assignor hereby assigns to Assignee all right, title
and interest of Assignor under and pursuant to the Purchase Agreement.

 

2.             Assumption.  Assignee hereby assumes and agrees to perform all
obligations and liabilities of Assignor under and pursuant to the Purchase
Agreement.

 

3.             Counterparts.  This Assignment may be executed in counterparts,
each of which shall be deemed an original but both of which shall constitute one
and the same instrument.  Any signature to this Assignment transmitted via
facsimile or other electronic means shall be deemed an original signature and be
binding upon the parties hereto (it being agreed that facsimile or other
electronic signature shall have the same force and effect as an original
signature).

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment as of the day and
year first above written.

 

 

 

ASSIGNOR:

 

 

 

GRAND PEAKS PROPERTIES, INC., a Colorado corporation

 

 

 

 

 

 

 

By:

/s/ Luke C. Simpson

 

 

Luke C. Simpson

 

 

Chief Executive Officer

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

BEHRINGER HARVARD MARGATE, LLC, a Delaware limited liability company

 

 

 

 

By:

Margate Peak, LLC, a Colorado limited liability company, its Managing Member

 

 

 

 

 

 

 

 

By:

/s/ Luke C. Simpson

 

 

 

Luke C. Simpson

 

 

 

Manager

 

2

--------------------------------------------------------------------------------